Oliver, Chief Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in John P. Herber & Co., Inc. v. United States, 30 Cust. Ct. 193, C. D. 1519. The judgment entered therein stated: “* * * that this matter be remanded to a single judge in reappraisement pursuant to the provisions of title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby 'stipulated as follows between counsel for plaintiff(s) and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1) Said merchandise consists of binoculars and leather carrying cases which in Herber v. US, CD 1519, this court held to be subject to appraisement separately according to the value of each class of articles.
*3692), At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, the foreign value of such or similar merchandise being no higher, is as follows in US currency; net packed:
1 lot containing 25 sets of 6 x 30 binoculars with cases:
Binoculars, each_$12. 30
Carrying cases, each_ 2. 70
1 lot containing 45 sets of 7 x 50 binoculars with cases:
Binoculars, each_$20. 50
Carrying cases, each_ 3. 50
3) Upon this stipulation the case may be deemed to be submitted for decision.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be tbe proper basis for determining the values of the involved merchandise and that such values are as follows:
United States dollars per each
1 lot containing 25 sets of 6 x 30 binoculars with cases:
Binoculars_ 12.30
Carrying cases_•_ 2.70
1 lot containing 45 sets of 7 x 50 binoculars with cases:
Binoculars_20.50
Carrying cases_ 3.50
Net packed
I further find such values to be the dutiable values of said merchandise.
Judgment will be rendered accordingly.